Name: 93/579/EC: Commission Decision of 8 November 1993 amending Decision 91/648/EEC on the establishment of an addendum to the Community support framework for Community structural assistance in the United Kingdom (Northern Ireland) on the improvement of the conditions under which agricultural products are processed and marketed (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural activity;  marketing;  EU finance
 Date Published: 1993-11-10

 Avis juridique important|31993D057993/579/EC: Commission Decision of 8 November 1993 amending Decision 91/648/EEC on the establishment of an addendum to the Community support framework for Community structural assistance in the United Kingdom (Northern Ireland) on the improvement of the conditions under which agricultural products are processed and marketed (Only the English text is authentic) Official Journal L 277 , 10/11/1993 P. 0039 - 0039COMMISSION DECISION of 8 November 1993 amending Decision 91/648/EEC on the establishment of an addendum to the Community support framework for Community structural assistance in the United Kingdom (Northern Ireland) on the improvement of the conditions under which agricultural products are processed and marketed (Only the English text is authentic)(93/579/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products (1), as amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (2) thereof, Whereas the Commission has approved by Decision 89/639/EEC (3) the Community support framework for structural assistance in the region of the United Kingdom concerned by Objective 1, namely Northern Ireland; Whereas on 10 December 1991 the Commission adopted Decision 91/648/EEC (4) which established the addendum to the Community support framework for Community interventions pursuant to Regulation (EEC) No 866/90 covering the period 1 January 1991 to 31 December 1993; Whereas reconstituted credits require a revision of the financial arrangements envisaged for budgetary assistance from the Community; Whereas the Monitoring Committee set up in the framework of implementation of Regulation (EEC) No 866/90 for Northern Ireland decided on 3 March 1993 to modify the financial plan of the addendum to the Community support framework; Whereas the modifications proposed by the Monitoring Committee imply new financial planning of the assistance from the European Agricultural Guidance and Guarantee Fund, Guidance Section, relating to the total amount and the amounts per sector foreseen by Article 2 of Decision 91/648/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee for Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 Article 2 of Commission Decision 91/648/EEC of 19 December 1991 is modified as follows: 'The total cost of the priorities adopted for joint action by the Community and the Member State concerned is ECU 80 490 202 and the financial arrangements envisaged for budgetary assistance from the Community is broken down as follows: "(1991 prices indexed to 1993 prices, in ecus) "" ID="01">1. Meat> ID="02">12 048 838"> ID="01">2. Milk and milk products> ID="02">2 712 641"> ID="01">3. Eggs and poultry> ID="02">4 218 240"> ID="01">4. Cereals> ID="02">172 425"> ID="01">5. Oil producing crops> ID="02">0"> ID="01">6. Protein crops> ID="02">0"> ID="01">7. Potatoes> ID="02">1 021 466"> ID="01">8. Fruit and Vegetables> ID="02">938 806"> ID="01">9. Flowers and Plants> ID="02">59 842"> ID="01">10. Animal Feed> ID="02">240 696 "> ID="01">Total> ID="02">21 412 954 ">The resultant national financial requirement is approximately ECU 15 390 425 for the public sector and ECU 43 686 823 for the private sector.' Article 2 This Decision is addressed to the United Kingdom and the Ministry of Agriculture, Fisheries and Food, and to the Department of Agriculture for Northern Ireland. Done at Brussels, 8 November 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 91, 6. 4. 1990, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 370, 19. 12. 1989, p. 37. (4) OJ No L 350, 19. 12. 1991, p. 47.